DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Drawings
The drawings filed on 08/26/2020 are acceptable subject to correction of the informality indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Fig. 6, element # 612: The word “reset” is misspelled and needs to be corrected.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

	Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
	Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

	A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The 

Timing of Corrections

	Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
	If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 10, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…receive a fault indication and a first domain identifier of the plurality of domain identifiers in response to occurrence of a first fault associated with a first application of the plurality of applications; and select from the plurality of reaction cores, a first reaction core mapped to the first domain identifier in the at least one LUT, and from the set of reaction combinations, a first reaction combination mapped to the first fault in the at least one LUT,…”
Claim 10: “…receiving, by a controller of the fault collection and reaction system, a fault indication and a first domain identifier of the plurality of domain identifiers in response to occurrence of a first fault associated with a first application of the plurality of applications; selecting, by the controller, from the plurality of reaction cores, a first reaction core mapped to the first domain identifier in the at least one LUT, and from the set of reaction combinations, a first reaction combination mapped to the first fault in the at least one LUT; and…”
Claim 18: “…receive a fault indication and a first domain identifier of the plurality of domain identifiers in response to occurrence of a first fault that is associated with a first application of the plurality of applications; and select from the plurality of reaction cores, a first reaction core mapped to the first domain identifier in the at least one LUT, and from the set of 

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kollmer (U.S. Patent Application Publication No. US 2018/0105183 A1), hereinafter “Kollmer”

	Kollmer: ¶ 0048 teaches that safety-related software is executed by two processing cores of a slave microcontroller.  The cores execute the same software operations in lockstep, and respective results are sent to a master lockstep core for comparison.
	Kollmer: ¶ 0049 further teaches that the lockstep core determines a fault of one of the two slave cores from the comparison.  If a fault is determined, a safe mode is entered.

	Although conceptually related to the claimed invention of the instant application, Kollmer does not teach receiving, by a controller of the fault collection and reaction system, a fault indication and a first domain identifier of the plurality of domain identifiers in response to occurrence of a first fault associated with a first application of the plurality of applications, and selecting, by the controller, from the plurality of reaction cores, a first reaction core mapped to the first domain identifier in the at least one LUT, and from .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kollmer


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114